UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of report: May 7, 2015 (Date of earliest event reported) E*TRADE FINANCIAL CORPORATION (Exact name of registrant as specified in charter) Delaware 1-11921 94-2844166 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1271 Avenue of the Americas, 14th Floor, New York, New York 10020 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (646) 521-4300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders At the Company’s Annual Meeting of Stockholders held on May 7, 2015, stockholders considered four proposals, each of which is described in more detail in the Company’s definitive proxy statement filed on March 25, 2015 for the Annual Meeting of Stockholders. The vote results detailed below represent the final results as certified by the Inspector of Elections: Proposal 1 Election of eleven directors for a term that will end at the Company’s Annual Meeting of Stockholders in 2016. Director For Against Abstain Broker Non-Vote Richard J. Carbone James P. Healy Paul T. Idzik Frederick W. Kanner James Lam Rodger A. Lawson Shelley B. Leibowitz Rebecca Saeger Joseph L. Sclafani Gary H. Stern Donna L. Weaver Proposal 2 Approval of the E*TRADE Financial Corporation 2015 Omnibus Incentive Plan. For Against Abstain Broker Non-Vote Proposal 3 Approval, by a non-binding advisory vote, of compensation paid by the Company to its Named Executive Officers. For Against Abstain Broker Non-Vote Proposal 4 Ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for 2015. For Against Abstain Item 8.01.Other Events On May 7, 2015, the Company’s Board approved amendments to each of the Company’s Corporate Governance Guidelines, Audit Committee Charter, Compensation Committee Charter, Governance Committee Charter and Risk Oversight Committee Charter. The Corporate Governance Guidelines, Audit Committee Charter, Compensation Committee Charter, Governance Committee Charter and Risk Oversight Committee Charter, are filed as Exhibits 99.1, 99.2, 99.3, 99.4 and 99.5, respectively, to this Current Report on Form 8-K and are incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Corporate Governance Guidelines, effective May 7, 2015 Audit Committee Charter, effective May 7, 2015 Compensation Committee Charter, effective May 7, 2015 Governance Committee Charter, effective May 7, 2015 Risk Oversight Committee Charter, effective May 7, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. E*TRADE FINANCIAL CORPORATION Dated:May 8, 2015 By: /s/Karl A. Roessner Name:Karl A. Roessner Title:Corporate Secretary
